Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald Jerome Stowe appeals the district court’s orders denying his motion for reduction of sentence, 18 U.S.C. § 3582(c)(2) (2006), and his post-judgment motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Stowe, No. 3:96-cr-00046-FDW-1 (W.D.N.C. July 21 & 31, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.